—Order, Supreme Court, Bronx County (Bertram Katz, J.) entered July 27, 1994, which, to the extent appealed from, denied third-party defendant-appellant J&J Air Freight Trucking Co.’s motion for partial summary judgment declaring that its liability, if any, is contractually limited to $50, unanimously affirmed, without costs.
A party that is a stranger to a contract of carriage is not bound by limitations of liability in that contract (cf., Abdul*262Haq v Pakistan Inti. Airlines, 101 Misc 2d 213, 214). No party had authority as an agent or otherwise to bind defendant to a limitation of J&J’s liability. Nor is there evidence of any prior dealing between J&J and defendant and third-party plaintiff. Accordingly, summary judgment was properly denied to J&J. Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Mazzarelli, JJ.